DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The only rejection available was a Double Patenting rejection on the basis of parent patent US 10769897. This prospective rejection has been overcome by the timely filing of a Terminal Disclaimer, which has been approved.

In the Interview Summary of 4/26/2021, the examiner wrote,
“The examiner suggested that a Terminal Disclaimer filing would lead to advancing the prosecution and likely allowance. (After reviewing the recent IDS submission, the examiner no longer regards the claims as allowable.)”

The examiner has carefully studied the IDS of 10/25/2019 and now concludes that the claims are indeed allowable.

However, Osborn et al. lacks certain claimed elements such as the limitation, “wherein the processor enables the electronic payment transaction to be processed only when the portable device is disposed at a position coextensive with both the first direction and the second direction.”
Osborn et al.’s system is different in that transmitters and receivers are not focused on a single kiosk and triangulation is much more generalized, based on a mesh network that is not associated with a single kiosk. In the instant invention, the transmitter and receiver are associated with a particular kiosk and are in a coextensive relationship.
Thus Osborn et al.’s operation is fundamentally different from that of the instant invention.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876